Jf ourtlj Court of
                                          Antonio,

                                         January 22,2014


                                       No.04-13-()0449-CV


                                     In the Matter of C.M.W.,



                              Trial Court Case No. 2012-JUV-01919


                                         ORDER

      The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and faclual issues presented in the
appeal. See Tex. R. App. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on February 19. 2014, to the following panel:
Chief Justice Stone, Justice Angelini, and Justice Chapa.       All parties will be notified of the
Court's decision in this appeal in accordance with Tr.X. R. APP, P. 48.


       Either party may file a motion requesting the Court to reconsider its determination thai
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TliX. R. Al>l\ P. 39.S. Such a molion should be filed within ten (10)
days from the dale of this order.


       It is so ORDERED on January 22, 2014.



                                                             Catherine Slone.Chicf Justice

       IN WITNESS WHI-RHOI-, I have hereunto set my hand and a/fixed the seal a/the said
court on this Januarv 22. 2014.